DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 08/09/2022 has been entered.  Claims 1 have been amended.  Claims 9-13 have been added.  Claims 1-5 and 7-13 are still pending in this application, with claims 1 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parkyn et al. (US 2012/0268950 Hereinafter Parkyn) in view of Kuo (US 2013/0215619) and further in view of Koizumi (US 2009/0196059).
Regarding claim 1, Parkyn teaches a lens (50, Fig. 5) that diffuses outgoing light emitted from a light source (Fig. 5), the lens comprising: 
a diffuser (50, Fig. 5) that includes an incident surface (54, Fig. 5) and an emission surface (53, Fig. 5, Paragraphs 0054-0055), wherein the incident surface is a surface through which the outgoing light enters the lens, the incident surface being formed at a portion opposed to the light source (Fig. 5); and wherein the emission surface is a surface through which incident light incident on the incident surface exits from the lens (Fig. 5); wherein 
the incident surface refracts the outgoing light in a direction away from an optical axis (Fig. 5) of the outgoing light, along a direction orthogonal to the optical axis (Fig. 5), and 
the emission surface refracts the incident light in a direction away from a centerline of the incident light (Fig. 5), along a direction orthogonal to the centerline (Fig. 5), wherein 
the incident surface includes a pair of end incident portions (the corner generally pointed out as 53C in Fig. 5) formed at opposing ends in an orthogonal direction orthogonal to a first direction of connection between the incident surface and the emission surface (Fig. 5), and
each of the pair of end incident portions extends in a second direction orthogonal to both the first direction and the orthogonal direction (Fig. 5). Examiner further points out that Figs. 6A-6F seem to show the pair of incident portions generally being convexly curved inward.
Parkyn fails to teach the end incident portion in a shape convexly curved inward in the orthogonal direction and a locking portion provided in an outer circumferential surface of the diffuser and is in a shape projecting outward from the outer circumferential surface of the diffuser; and
a flange that is in a shape protruding outward from a tip end of the diffuser in a direction from the incident surface toward the emission surface.
KUO teaches the end incident portion (end incident portion shown in Fig. 9 below) in a shape convexly curved inward in the orthogonal direction (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the pair of end incident portions of Parkyn be convexly curved inward in the orthogonal direction as taught by KUO, in order to provide a desired light distribution as well as selecting a given convexly curved would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Parkyn in view of KUO fail to teach a locking portion provided in an outer circumferential surface of the diffuser and is in a shape projecting outward from the outer circumferential surface of the diffuser; and
a flange that is in a shape protruding outward from a tip end of the diffuser in a direction from the incident surface toward the emission surface. 

    PNG
    media_image1.png
    309
    392
    media_image1.png
    Greyscale

(KUO, Fig. 9, Reproduced and annotated)
Koizumi teaches a locking portion (locking portion, Fig. 2 provided) provided in an outer circumferential surface of the diffuser (9, Fig. 2) and is in a shape projecting outward from the outer circumferential surface of the diffuser (Fig. 2 provided); and
a flange (flange, Fig. 2 provided) that is in a shape protruding outward (Fig. 2 provided) from a tip end (the tip being left and right directions, Fig. 2) of the diffuser in a direction from the incident surface (11a, Fig. 2) toward the emission surface (specifically the flange sections are on the emission side and away from the light incident side 11a).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

    PNG
    media_image2.png
    542
    633
    media_image2.png
    Greyscale

(Koizumi, Fig. 2, reproduced and annotated)

Regarding claim 2, Parkyn teaches the incident surface is in such a shape that the outgoing light is refracted at a portion closer to an intersection between the incident surface and the optical axis, in the direction further away from the optical axis (Fig. 5).

Regarding claim 3, Parkyn teaches the incident surface is in a shape convexly curved toward the emission surface (Fig. 5, specifically, the incident surface being concave and convexly shaped generally shown in Fig. 5 more specifically shown in Fig. 19), and 
the emission surface is in a shape convexly curved in a direction away from the incident surface over its entire area (Figs. 20-22).

Regarding claim 4, Parkyn teaches the incident surface is larger in curvature than the emission surface (Figs. 22 and 23, Paragraphs 0107-0108).

Regarding claim 5, Parkyn teaches the emission surface includes a main surface (53, Fig. 5) and an incident angle of the incident light with respect to the main surface is set to a critical angle (specifically, the light emission from the light source is provided in a 0-90 degree range and roughly 51 degrees would be the critical angle given that n=1.45 given that the whole range is shown the condition is considered to have been met).

Regarding claim 9, Parkyan teaches a circumferential direction of the diffuser (specifically from left to right Fig. 5).
Parkyn in view of Kuo fail to teach the flange.
Koizumi teaches the flange is formed in a circumferential direction (Paragraph 0052) of the diffuser (Paragraph 0052).
Parkyn in view of Kuo and Koizumi fail to explicitly teach the flange is formed in an annular shape continuous in a circumferential direction of the diffuser.
The Examiner points out that given that the reflector surrounds the diffuser and that the diffuser is shown having a flange and that the diffuser is a hemispherical shape. It would have been well within the knowledge of one of ordinary skill in the art to provide a flange in an annular shape continuous in a circumferential direction of the diffuser.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn and to have the flange be annular, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

Regarding claim 10, Parkyn in view of Kuo fail to teach the flange.
Koizumi teaches the flange includes an inner portion (the inside portion which is pressing on the substrate 7), a pressing portion (the portion with the reflector pressing on it towards the substrate 7, Fig. 2), and an outer annular portion (the outer annular portion being the wall that is perpendicular to substrate 7 and on the outside).
Parkyn in view of Kuo and Koizumi fail to explicitly teach the flange is formed in an annular shape continuous in a circumferential direction of the diffuser.
The Examiner points out that given that the reflector surrounds the diffuser and that the diffuser is shown having a flange and that the diffuser is a hemispherical shape. It would have been well within the knowledge of one of ordinary skill in the art to provide a flange in an annular shape continuous in a circumferential direction of the diffuser.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn and to have the flange be annular, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

Regarding claim 11, Parkyn in view of Kuo fail to teach the flange.
Koizumi teaches the inner portion is formed on a surface the of flange in a direction opposite to the light travel direction (specifically the inner portion is on the surface directly connected to the substrate 7 so this limitation is met) and is in a shape protruding outward from the outer circumferential surface of the diffuser (specifically its protruding form the diffuser as required). 
Parkyn in view of Kuo and Koizumi fail to explicitly teach the flange is formed in an annular shape continuous in a circumferential direction of the diffuser.
The Examiner points out that given that the reflector surrounds the diffuser and that the diffuser is shown having a flange and that the diffuser is a hemispherical shape. It would have been well within the knowledge of one of ordinary skill in the art to provide a flange in an annular shape continuous in a circumferential direction of the diffuser.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn and to have the flange be annular, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

Regarding claim 12, Parkyn in view of Kuo fail to teach the flange.
Koizumi teaches the pressing portion is in a shape protruding outward from an outer periphery of the inner portion (Fig. 5) and surrounding the inner annular portion, wherein the pressing portion is in a shape inclined in the light travel direction as it is more distant from the inner annular portion (Fig. 5).
Parkyn in view of Kuo and Koizumi fail to explicitly teach the flange is formed in an annular shape continuous in a circumferential direction of the diffuser.
The Examiner points out that given that the reflector surrounds the diffuser and that the diffuser is shown having a flange and that the diffuser is a hemispherical shape. It would have been well within the knowledge of one of ordinary skill in the art to provide a flange in an annular shape continuous in a circumferential direction of the diffuser.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn and to have the flange be annular, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

Regarding claim 13, Parkyn in view of Kuo fail to teach the flange.
Koizumi teaches the outer portion is in a shape protruding outward from an outer periphery of the pressing portion (Fig. 2) and surrounding the pressing portion (Fig. 2).
The Examiner points out that given that the reflector surrounds the diffuser and that the diffuser is shown having a flange and that the diffuser is a hemispherical shape. It would have been well within the knowledge of one of ordinary skill in the art to provide a flange in an annular shape continuous in a circumferential direction of the diffuser.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the locking portion and flange as taught by Koizumi to the lens of Parkyn and to have the flange be annular, in order to teach another common method for how a lens could be locking into a position relative to the light source and to meet the requirements of a given specification.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 2019/0093411) in view of Parkyn et al. (US 2012/0268950 Hereinafter Parkyn) further in view of Kuo (US 2013/0215619) and Koizumi (US 2009/0196059).
Regarding claim 7, Fukui teaches a license lamp (the device of Fig. 1) that illuminates a license plate (12, Fig. 1) attached to a vehicle (Fig. 1), the license lamp comprising: 
a light source(6, Fig. 1) that illuminates the license plate (Fig. 1); and 
a holder (51 and 52, Fig. 1) that holds the light source and the lens, wherein 
the holder holds the light source and the lens such that the outgoing light emitted from the light source is incident on the incident surface of the lens (Fig. 5) and illumination light that exits from the emission surface illuminates the license plate (Fig. 5).
Fukui fails to teach the lens according to claim 1.
Parkyn in view of KUO teaches the lens according to claim 1.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the lens of Fukui with the lens of Parkyn, in order to achieve a desired light distribution of a given application.

Regarding claim 8, Fukui teaches a switch (3 and 31, Fig. 1, Paragraph 0064) that is fixed within the holder (Fig. 1) and operated to open a back door of the vehicle (Paragraph 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875